Cobb, J.
The plaintiff brought his action against the defendants, in the city court of Savannah. The defendants filed a demurrer to the petition, which was overruled. To this ruling the defendants filed a bill of exceptions, paying all costs which had accrued in the case up to the time that the same was filed. Subsequently to this, the plaintiff caused the case to be.entered as dismissed, paying only the costs of that entry. Upon the, call of the case in this court, the facts above stated were made to appear.
This court still has jurisdiction of the case, notwithstanding the attempted dismissal in the court below. As, however, any decision made would be in a case which the plaintiff has manifested an evident purpose to abandon, this court will not undertake to decide the questions raised, but will dismiss the writ of error and allow the dismissal in the trial court to become operative. As a simple dismissal of the writ of error would operate as a judgment against the plaintiffs in error for the costs in this court, as well as to prevent them from recov*808ering back the costs which they have paid in the court below, it is the judgment of this court that the writ of error be dismissed at the cost of the defendant in error, and that the plaintiffs in error have leave to enter judgment in the court below against the defendant in error for all costs which have accrued in this court, as well as all costs which they have paid in the court below.

Writ of error dismissed.


AU the Justices concurring.